The plaintiff in error, hereinafter called defendant, was convicted in the county court of Greer county on a charge of selling whisky, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The testimony for the state is that at the time charged defendant delivered to one Irene Hill a half gallon of whisky for the purpose of her delivering the same to one McCarter. She was apprehended by a deputy sheriff who seized the whisky. Complaint is made that the court too closely restricted the cross-examination of the witness Irene Hill in not permitting the defense to show her interest in the case. There is some merit to the contention, but upon the whole record the guilt of defendant is so apparent that this error does not require a reversal. It is also insisted that the giving of an instruction on alibi was *Page 56 
error. Defendant testified that he was at the place where the witness Irene Hill testified she procured the whisky, but that she did not come to that place and he did not see her. This is in effect a defense of alibi; it amounts to testimony that defendant was at a different place from that where the whisky was obtained. There could have been no prejudice in the instruction.
The case is affirmed.